Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 March 25, 2019

The Court of Appeals hereby passes the following order:

A19D0368. MSM POLY, LLC et al. v. TEXTILE RUBBER AND CHEMICAL
    COMPANY, INC.

      MSM Poly, LLC and Patrick Mickle have filed a motion to withdraw this
application for discretionary review of the superior court’s order of February 6, 2019.
The motion is hereby GRANTED, and the application is deemed WITHDRAWN.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         03/25/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.